Exhibit 10.3.2

 

FIRST AMENDMENT TO THE 2006 EQUITY INCENTIVE PLAN

 

As adopted by the Board of Directors on August 30, 2006:

 

WHEREAS, the Amerigon Incorporated 2006 Equity Incentive Plan (the “Plan”) was
duly adopted by the stockholders of this corporation on May 18, 2006;

 

WHEREAS, the Plan provides that it may be amended at any time by this Board of
Directors, subject to certain exceptions that are not applicable to the matter
at hand;

 

WHEREAS, this Board has determined it to be in the best interests of this
Corporation and its stockholders that the Plan be amended as set forth in these
resolutions;

 

NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as follows:

 

(1) The third sentence of Section 10 is hereby restated in its entirety to read
as follows:

 

“With respect to a Nonqualified Option, the option price shall not be less than
100% of the fair market value of the stock on the date such option is granted.”

 

(2) A new sentence is hereby added to the end of Section 18(a) to read in its
entirety as follows:

 

“Notwithstanding the foregoing, the restricted period for non-performance-based
restricted stock awards shall not be less than three years and the restricted
period for performance-based restricted stock awards shall not be less than one
year.”